Case 4:20-cv-01761 Document 1 Filed on 05/20/20 in TXSD Page 1 of 28

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SSoucthecn DISTRICT OF TEXAS

 

tH Gosten DIVISION wi ae

MAY 20 2020
PETITION FOR A WRIT OF HABEAS CORPUS BY

A PERSON IN STATE CUSTODY Dad L Bredey, Clerkio? Gantt

Renata Kelvin oy Beard & leblanc
PETITIONER * CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)

vs. FF SF QOZOZY

 

 

 

 

PRISONER ID NUMBER
tdarden lomoeki AS IS86I16T
’ RESPONDENT ~ CASE NUMBER
(Name of TDCI Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)
INSTRUCTIONS - READ CAREFULLY
1, The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,

under penalty of perjury. Any false statement of an important fact may lead to prosecution’ for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separaté ~’
memorandum. The petition, including attachments, may not exceed 20 pages. ‘

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
- To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must seid in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the

filing fee, then you must pay the filing fee.

 
Case 4:20-cv-01761 Document 1 Filed on 05/20/20 in TXSD_ Page 2 of 28

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

T, Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your

unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

Va A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

0 A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

O A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

O Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: (Oistvjet Courck

Harris County Texas 1a Judicial sitet

 

 

»

2. Date of judgment of conviction: S- e715

 

3. Length of sentence: Ly O eases

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action: _\**< Dec, Cee, (mMarccdter

 

 

 
Case 4:20-cv-01761 Document 1 Filed on 05/20/20 in TXSD Page 3 of 28

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5.

6.

10.

11.

What was your plea? (Check one) Not Guilty O Guilty DO) Nolo Contendere
Kind of trial: (Check one) 4 Tury 1 Judge Only

Did you testify at trial? [1 Yes EK

Did you appeal the judgment of conviction? Wes [C1 No

ie
If you did appeal, in what appellate court did you file your direct appeal? | ys Li strict
of levas ert tteusten Cause Number (ifknown): \Y=\S- OO L11-cR
What was the result of your direct appeal (affirmed, modified or reversed)? AAG cone df

What was the date of that decision? &%- \l,- ZO\wu

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised: fY\iz:use o& the Coectoine ot Cone mMces

WosutGcient c& evriclence. — fidrnifling evidence o€ a NO-Git

Result: atk cme

Date of result: G@~\- 2QO\T1 Cause Number (if known): PO- |\Q34 —- \G

 

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: NAB

 

Date ofresult: Ws

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. NYes ONo

If your answer to 10 is “Yes,” give the following information:

Name of court: Court of Criminal BPRals of CLexas

Nature of proceeding: (Wucde —

Cause number (ifknown):_ {3%G7 6 1-4

 
12.

Case 4:20-cv-01761 Document1 Filed on 05/20/20 in TXSD_ Page 4 of,28
Date (month, day and year) you filed the petition, application or motion as Siown by a file-

stamped date from the particular court: {{- “-- 2C\9

 

Groundsraised: © \ g let

 

Date of final decision: \\- 2ZO- ZO\A

 

What was the decision? Menied LWwitheut vGirillen Crdec
Name of court that issued the final decision: C eurk @C C ciminal PCKRal\s

As to any second petition, application or motion, give the same information:

 

Name ofcourt: Ns

 

Nature of proceeding: Ne:

 

Cause number (if known): Ny

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

NERS

Grounds raised: NKWe&

 

 

Date of final decision: WA

 

What was the decision? \)'Q

 

Name of court that issued the final decision: \Q B

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? OYes MtNo

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future: NG

 

(b) Give the date and length of the sentence to be served in the future: NA

 

 
Case 4:20-cv-01761 Document 1, Filed on 05/20/20 in TXSD Page 5 of 2
(c) Have you filed, or do you intend to ff, any petition attacking the Fademtent for the

sentence you must serve in the future? OJ Yes OINo

Parole Revocation:

13.

14.

Date and location of your parole revocation: Nec

 

Have you filed any petitions, applications or motions in any state or federal court challenging
your parole revocation? DYes OINo

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.

16.

17.

18.

19,

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
DOYes ONo

Are you eligible for release on mandatory supervision? LO Yes O1No

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number: NO

 

What was the nature of the disciplinary charge against you? NW

 

Date you were found guilty of the disciplinary violation: WP;

 

Did you lose previously earned good-time days? OYes 0 No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:
Na

Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status:

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
QO Yes 0 No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result: Ke

 
Case 4 :20- =pv0 res pPocument 1 Filed on 05/20/20 in TXSD_ Page 6 of 28
ate of Result:

 

Step2 Result: Nia.
Date of Result: \y0-

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.
CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-

court remedies on each ground on which you request action by the federal court. Also, if you fail

to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

A. GROUND ONE: Tnffective Assistance of Counsel In evecy Ska qe
Of the Dudiciat Gacess .

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Tn flitionec Write? Halbens Corpus ART. U.O7 Vace © Uncouc h
“Teal Couct Kecect. tettioner [Ground Ace io Aaree mMeryt

Het tis Recocel Claim Could have been aveided only [eel
Counsel HAP Counsel Should nave AddcesSed Tre Recwedt
Claim 2a OPRar fete otter Check fo Thicd dnd urth as Cewecl Claims.

B. GROUNDTWO: A--ual Tanecence . tial Counsei fai lure te Shay UHith

the Pckuat Tronecence clefense .

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
“Trial Counsel Failte See ouk toad Racsee-the best breften Se
4S an accused Ged Udclerrnine the Acc useck =xcu\palesy
Sltement @f the Acthial scene “Ubis does Not Show

effectiveness ey Caunsel Aad Cause Kearm te thc
c’ceCissect .

 
Case 4:20-cv-01761 Document 1 Filed on 05/20/20 in TXSD Page 7 of 28
C. GROUND THREE: lhe Rorecutee M1stySect the. IDectring ef&
Chances |

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Stele Combend that Retibianes Complaint tsa Cecocet
Claima ' Reocedu cal defaulted etitonec Sb, eck loeca uSe_

Hye Ceetsiae cE Cheamecs Wias rated ina “Coat Avick

On Direct APRaL, Ubis claim was Cregecly <xbqustet .

 

D. GROUND FOUR: Skte Aiffecney illegally AceniTled a Ne- Git

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Shake Combe nck “heart Ground four 8b & (Kecocet Claim
alse. Defeectant Object, (he Slate Gicts cuttht Define
Counsel Aiyect-to bsth Piece Sfteose of “(cial but Suty
Chreot-tethe admnission S© the No- Bilt on ACER L.
“Unis Claim wes Drspe<ly <xhausted.

21. — Relief sought in this petition:

 

 

 

 

 

 

 

 

 
Case 4: 2Mycv-01 -01761 Document 1. Filed on 05/20/20 in TXSD Page 8 of 28
C. GROUND BHREE: Cy the insufficient oCevidence . Apgeliate.

“Contec hece was No €vicenk 46 Conqect A Oe llate. “
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Ropetirte Wnere Ofesence crt the Scene ef HePellate.
Ov. 30_ LUarel clees Oot coostttiy. Quilt, Regellats.

ring ts Save the [if of bis Own besthes

Asex Oot ConostHite Qui Ke,

 

D. GROUND FOUR: Hascc utc Wicth= held vietions Metal heattn
history Criminal Rcocds te lroulble. Drckaround And Qagec ASSuel_
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Pessec iter Moved te Su Emress evidence Libieh tas
Celerant fke-tne Case incl withheld ierfecmdtion

te Quecid BB Probable Conviction.

 

 

21. Relief sought in this petition:

 

 

 

 

 

 

 

 

 

—7- Rev. 09/10
21.

Case 4: 20,cv-017 -01761_ Document 1 Filed on 05/20/20 in TXSD Page 9 of 28
GROUNDFHREE: (roseculee dcloniTed felse and m3 SSeaci inc,

CSuidence ,

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
> 2 x ny ]srides wId ise. SJod
Misleacting buck SHI allowed the lucy te Iheac tte
vuttheut instcucti ag ths, Nuc TthertHhe es idence

LUKAS Ca lse_ .

 

GROUND FORR: nse Counselerl te establish ce
Comeency Dearing te Stowncl “Uciat.

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Recocd eFlect—+that DeEnse Coucset Yoeu that De-
2 : IX u em Lirkh Menta 5
Knewias, BMnan vith & Six Acand educetien IS inet Ectia!
ke Court Receediog defense Counsel Tee\s Na Stees
See Was feadant Comocterme ts Stand Trial:

Relief sought in this petition: -tHfion ask Uhis Heosaible Court
Neto deGre him iby Cass Conovictron but See
afliec Fetitien ras Celease From Asiag Prison time.
eT Cc Ceopsistent wre es GF Societ “Vhus
(tition life has been sheillec by Cectth of his besthec
(ebtion SEU have Ieee God Pray eet Justice will
Prevail Over ‘oyustice. tition. ask this Honorable
Couck to VACATE This Case .

—7]- Rev. 09/10

\

 
22.

23.

24.

25.

Have Sou previbisty ted? Make taped PAG Ateeidg WEAme WiviGiGh Barole
revocation or disciplinary proceeding that you are attacking in this petition? Yes [INo
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

NO

NE

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? OlYes ONo

Are any of the grounds listed in question 20 above presented for the first time in this petition?

O Yes RINo

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

NB

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? OYes WIYNo

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed.

 

Ne€s

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) Atpreliminary hearing: Nanny \ \. Sastee |} OS
(b)  Atarraignment and plea: (sano \ \{. faster tia S.
(c) = Attrial: Dacay i. Santee | ns)

(d)  Atsentencing: Don \ (iL, Fasterlin 5

(ce) Onappeal: {Mann y IC, Zaster \vo S

(f) In any post-conviction proceeding: NOwe_

 

 
Case 4:20-cv-01761 Document 1 Filed on 05/20/20 in TXSD Page 11 of 28
(g) | Onappeal from any ruling against you in a post-conviction proceeding:

O8 Kebana Vebra
Timeliness of Petition:
26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over.

one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.'

 

 

 

 

 

 

I The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

qi) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws ofthe United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

 
whelsfore. SetiNon pra ys t ARS the Court Fuge ¢ eth GRA 8 Wait he 18 hae perenbifica.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

B-l3- 2020 (month, day, year).

 

Executed (signed) on VR a L& 25 2 ___ (date).

eral Kelvin aru,

Signature of Petitioner (requiredY

Petitioner’s current address: le blane Une BWE -M S54
Seaument “eyes THES

 

-10-

 
Case 4:20-cv-01761 Document 1 Filed on 05/20/20 in TXSD Page 13 of 28

ARGUMENTS AND Ruthocites

Ce onc )

 
Ascound 1} Meisels gytetesbh(Gamstee ried) RES Bis menedaga Moe2Nord -
“TrefGetive Assistance eCCevasel ta every Stage oF Woe Judicial Recess
Feom Start t= nish .
Tr Alactht€r Roste_oaviction GIPK of Hebeas Cocoes Net. U.O7 Vace,
~Waceugh Vorl Cacek of Cecece ‘ States Allecney Pod Vex. Ce. Canter
The fest g{eound ave 10 Aafeemerst thet HaiatHee recacd Claim Cpuld
have been Qusided i cay “TRIAL Covet Aocney Add the Dame Ger
AtBeal Shesid Gave daddeess this Kecacd Chae &a Direct APFeR
because the Claim UWias available ts Ceunse: ak Rial And on Oifecte
APRA Hes these deGcient Mets Cavse harm to the accuser, Wher
When Teial Ceunsel Made an Obsection ‘La Open Court te. (Coceeding
OE Stertes ATiceney iS Conducting SOme type oF Neca | Moceed ids
Lorin Fhe Chosen aucy out of the Kesence of Tal Aillocney ind
Aainh€e As Teiat Affecnesy and Plainti entecs The Couctroom &
hush-fell over the Mace. but the Sury is Losking UP at he Wal( ac

oT

luso Words LIriTMen Baldy in white ON A Red background Guilty Gailty
The investig ater f3e Trial Mtvocney Notices it before Irint Counsel the.
LIciting en The Lal aid gets level Counsels Wention: Irial Counskl
ficst LIOcds Were’, Objection Your Heanor. [tial Cet Fesponse $c
~Counsels Approach THs. Benen letal Ceunsel Never discussed Whee
Litas discussed befece the. Bench. The Oty ection Was Made. fer A Juste
Cause but Without A Ruling by the “Veial Courk is Abuse of Discretion
and Judicial Misconduct foe Kling onthe Open Court Objection BL
Trial Ceonsel. Inat Counsel's deficierrt Hartred and Pre; Udicee the Randi AE
In that, THe Unjust Preceedings Were highly Unethical tn the Curl
oF Laws and a Bilelant. fefusal CH Due Recess In accordance ttt
The Wand GC OF Amencdmentin OF Dor Conststution . Plain FF
\S Qround On W.OT Grere deemed A Record Chaim Mecause if wd

Met caised on Direct Poveat ty Veiec( Counsel TneFRckue Aod deficielctt
PrefSdermance at Thal ana On Ditvect Aepeal AS Loeil This Constitutienat
Ground Cf Scror Were Alone around for Kevecsal Qed PQuitiat AS Wel).

1]

 
Ine 1 Ceuek SERIA ose indrdhdhahoonelsh pagsslormede the
Objection ia oeen Cook Cencesning the Receeding reat Gsey

raking Place UPOH “Vial Counsel and Defendant entry inte the
| Cevetcoem but Trial Cesnset fail ke Aegueth e Obected 1SSo¢
en APRal even cher (al Counsel Gvecred te tt on APfeal .
“Trial Coonset Was (nefective Udder the Standards oF Strickland
~Vv- Luashi AgGien UG6 US. 68S Iagu, Teial Counsel fai lore te aeply the
laws that governs Dae feocess Clause. oF Gur US. Gonstricton Is
A teilure ofthe Tight to eMfectine assistance OF Counset and A
Tight to afaic Vee trial Counset fAilore. on Dicect APeeal +e State
And Gigue Obvious Meritorious Claims Constthsional Claims Shalt be
deemed ToefFectine aod Deficient pecformance. ciny (ral Csonret

Whe fails fe PLcsve Qcounds oF Constitt onal MA witade Arid
that was faiged On Clkection IN OPen Courk is da failure of effect

Assistance: of Counsel and A violation cf the C Amendment of
tee

Ove U.S, Constiivtion . See fage vu. United Estates at $84 Fad Boe, B02 Thr
1984. Also Matine -v- Wain LIrights Sj) Fed \“2c0-l4ae WECie \%87 Ln ag

qo

A me o
ZB F.ad ef 2 Trial Couck Giiluce te fespend to Open Courk Sb econ
by “TVoial Counsel Upus ‘Uriat Ceunset ever Purseiedt re \SSve on AP eat Ag
oil. When Irial Counseis failure Ke Seek a Kling On the open Count
Ob ectien this pre udiced And Caused harm te the. Accused rightTo Ate
Thalana place the Accused ectire (nal at a disadvantage both actod|
Gnd SobStactial by error’) OF Constitutional Dimensions : See United States
~v- Frady 5G US. (52, ]oz Sct. (284, TL sa Zt BG (982. State Aanter the
Weds Gosity Gouitty in Voe Socy Painds the First clay DE the Trial With
ne worihag Cn the Voall Guitty Caos th Teal Counsel allowed cde Fadanal
Vo be Convicted boy A Tainted Jory: Hus accused has established
fe, udice for the. Purpese, Caue amd Prefudice - Had Veial | APRal Cadnsel
Mised Unese TSssue On Direct APRal Undec-the Rules of Sic ladle
Lltash ington. Accused) Conviction Would have. been. Renersed)

(2)

 

 

 
a ~ ~ ,
=inuio uel Ene adiveorteihentencAG Coren 0B SoSH XRD Op ht EG ET BSE at .
ctual Tonwecence » _

Tet Counsei fRilace ts stay With Aebuel Tnsecence. Oxense Because. Acfant

Tasecence sas Whe only Rroplicable, Defense Under the Circumstance of-
We Chacse. SIME Peden(led \ntiecreyertion Vides oF he Actual Scene lout
TRie) Counset Graqved Something totality cdiflecent GF What happen .

THE Trial Court and Coutt of APRel Points cut Xoat Appellate ac
Thiel Ceunsei Fave Tuse diffecent Version of Scene. trial Counsel

. t\ - |
failed fo s¥ick worth the Teneable Defense Creates @ Conflict in Mhe

[he Aareed Defense ANS Cause Harem Tethe Accused .See Slheick

ye WASHInglon Hee US LES. WO S.ct. 2052-80 L. te 2674 (1984). Wher |
PL Under the CMongs Of Strickland -u- Washing ten Trial Counsel Hae

O

and

ack
No

Lesal Predicate Lo Steny from Be Defense Of Actual Lnwoecense betause

Repellate Mere Presence in Wis Own-tront Yacd Oses OSl MAke +h

eo

Are e\late Guilty of Mucder' When Me muccder Took Place. STAs Claiens

+het Fecorp fe fleet that Appellate locethee Fell on A nite during

—_—

Scutfhie. \here is Nothing Frean Appellate Nec EMecgency Resonad

That Froue Whethe c that Was an accurate steote ment bart Here
Repellate. Clearly States that it uses Never any Struggling Between
Aeee ilate AN his brothec., e/corel reF\ cot atles Complainant WAS

CFemeove trom the Scene @effrer J, Guerre AND oa rom Housten

zy

Rice Depactment Arrived She Speke With Ropel late ushe veld ter
tet he ANO Complainadt Wed been invelVect in & Verbal Mtescattan
ARO In the COurse oC this Mteceattion Cormplaingat beandished A KE

AND Owund Ht at Appellate. Complainant Fell to the found Ano be

thot complainant das Dleeding lbs js Atrue testi mony Goon |
OF Cicer S . Guerra. See Sxhibt AR . ldhen leial Couns! as(-+s Set

ANS Pursue the best DeBase y- GN ACC Used HNO Undermines the

the MccwSed Stete ment of tye Actual Crimecth

Crim. Ap. 2012, Aise Fx PActe. Briogs \87 Siw. Bed 432 lex, Coin Ro

(3)

. IOAN
+ Piss fom the Meck. Neeellate. Seus that Comelainantt maa Rye
on A Konite ANO PeepcN\ate tried Ses help Complainant Atte HE Nestikey

LEG

1S cloes Dst Sh
eet “Tei ( See & a.
ative mess by leial Counsel See &x PHeeHares 287 S.u) 2d &ee Tex

OW

Z200b™

 
Vhece |S CgenpisticoftebBsciment 1 leva UIS6f0 nh KSB hye Fol 2g “PPS ST
Commilled any @fGose. Ober Peepl= Who-testifed ONe) the
the Gest responder the Ambulance AND CHficers et The Scene
Became Rnace © Appellate Seelling help fac his IO} Uced cathe i,
Neo Wwibness Said he er She Sau Ppget late Steugs ling, ,Stab so
Coot Nis locether LIKh oc Ny Spat Stete Csint Out tHhyat recode
refFleed thet A Woi& LAs Never Cecovecect. Record Bise teflect Wy
the Koste uses nok Cecaieted because Klice Giles -fe Conduct BN
Gdequate. Scene investigation. Appellate. Fete Ralice Where the Knige
WAS See Sxhibit C_ OM Cross~ ekamingten Officer Ras Adanitred thst
his “ream ooly look fe A-few Minutes. Leel€ CeGoet Glance ;
Glimpse Feek. linece UWwas Never & Search DeBced Te lol he ash
in Trying te Fine Somethins, lo UNeser There WAS B Very Very
Larae Debris Trash Gj—- thet Could Met be examined iq just ~
few Miautes The stele Svuosgest thet Some ef Seeelleate Statements
Inconsistent. Appellate MAY have been inconsistent in sere of
Questioning Geter all Appellate lorether Basically died fa Ropellate
flems. This Could be Frora being UP AM Night in the ttterraatien Coom
Corfusion ANO© eEmedional.éven the Yight explanation is One of the
above Ws SHU Not the sme as Killing Facthecmoce the SO0- Call

INonsistent Were Vriviel does tt Feally Ma{Tec ere. Aopellate foube
A Used News Papec to Stop his brother from bleeding Speaking at
inconsistent , Rec acding the Fosecutec Theory thet fiep-ellate CePegtedl
Gllack his brethec With a Knife did the Hasecistee Colacoid the evident
Oc did-the state Prove Goything Similar to thet NO ttwas Not
SuPPorted by the evidence fosecuter arguement Ws I[mpreeer ANO
inconsistent ae Or. Hines tesi MON ecause tMece iS €vidence Hoat
decease fell inte the Debris Fle. Dn Hines acid 8 Wound on 1H
decease Wand Could have been Caused by falling, On Something S|
Or. Wines Said H WAS Dot Mecessacily a Defensive Gourd “ .

po

NACL

 

(4)
ON direct <¥ gen). oetian de bits Hed OrgsPER6 MRT Bale PSPS Slew
with being Stabbed with A Knite But on Cross-eyaMinaten

Hines Said the fanclre Weurnd te clecease Decl Could heave been

Cased by any Object AND the Rinctoce LJeudd on-the. back Cauld

t.

have been CaUSect by another ObecT. What iS at issVe. here the

State. have Nd -<vidence .So the State. Felied On Appellate History,

NO-Bill, Mere Presence ANO disbelie™ OF Appellate exculpatory Statement

Through the in evroorriion Vides “Sur became. Ciware. of Appel late

—_—_

Person Hme OND the No- Biutthe Secor dey irre ‘Sury leied Vet
Teal lastter Give days these Gacenstitistional Act denied Bepettate

Me

£ai0 Veial. The ceuct of APERal Rinted Out thet Neither the Propel ale

Nor the Court itsel€ Ceuld Fine any Case. Laus that Address the!

Question of admilling, A NO-Bill fee Which the Roeoellate LIAS Not

Charge. Eee thee IS Mo Case haus Fec aid niting, B No-Biil thencth

is No case Lats fae Appeilate ste arngue\ Defend : ais iS Rk ISSUE On lL)

Qvidance is Needed The Hales Court Cnust Make it cletercrmminetion

Concering the felttonec innocence. in osht ef alithe euidernce.

including that Alege fo have. been Nesey admitted Kol Laith due

ece_

ich

\

fegard to any UN Celiakeility of it BRO ev idence “tenably Claicn te hive.

been Lerengly excluded or to have. become aviblable Only Ete
Vhe lial. See Schlue-v- Delo NS Sat. Bsr 1995. Held a on | Habe!

mS

Cereus Couctk Must Consider Not Whether there Was any ervuideyice,
Ac SuPpeect A Steve Couct Conviction bul Whether there Wes Suffice

©eNidence +5 Susty RK rocianal Seciec of Fact to God Guilt beyapd
fr Ceasonable Doubt. See In Ke Winshio 891) US. 353.90 3.ct. \OG8

2S Shed Bee. 21-2192.

Uy )

 
 
  

| (around 3] (kh

LYS

—

| Ave en Orvceer AK a1. Ihroughn aoalyziog Wwe Tececd “leis

zo lioxhe WSembnse Eerct moan Dea trapeeckaf2a
| Stertes 7eeney Contends thet Fetitioner Complaints EyR& Rederel
, Claims Rs Meter Ob ect te [ied and ouckh Gevnd Being
| Recacd Claims: he octrine oF Clances Was ised in lent

Wonccable Court will discever That “tel Coevort | APCeat CoufhC

Eccer in denying relief on th clase Claims Hhat Was properly
exhausted , Tec<ral VYeview of Fecedoratly OFacited Claims Claims

yzors U3, APF, Lexis 8} is bbarcead Unless the Tabeas €2t-tonec Ca

demon strate Cause Fer he defautt and Retuatl Veeyud ice aS OB

IN

fesult of x \lesjecl Vielation CE fedecal Law se demonstrate thet
lailore. Ve Ceniidecthe claims Goll Cesolt in A Tondamental Mis-

Cariage eof Nostice -Caleman SOLUS. at WK0.1 . See Evhibit DI
Defendant Cenkends that the Coctcine a Chances Mo buay WWGS

oo

applicable te Shewing the. Charachec af defendant kneing accident
Rone defendant Soy CoOMviction was Murdec That he. Was Cenvictse.

OF in \S9G0 ANO Senied Kis Hime Ano releasect th 2009 There (aS

case of Self Defense Gnd defendant Wwias NO-Bill by Agta hel du
As in stelle, Orv- US. OF the SY Gir. S69 fea Bz 1978 WS. Neeley
216. Frocedual fasture GS In State im case Ghove Habeas felief u
J farted becaxe Fosecutec had Made. Cenmtin ously improper femarks
iN his overzealous a\lempt To characterize, defendant ax accident(
Killing Pecole. babrtvally. tn +his case Detore this Hencorable Coudt

the Soly Mime The Word accident was USed When defendant BIDS

iter ragerted by WABD where defendant Sete That joe caccidendk\
fai\ down and When he qet LP Was Bleeding Tam his mecic®

When Le loo ef Mens Kean Mean guitty Mind the stale of Mind
that the States Hil orney most prove. +o sustain & Conviction. Must

reve thot A deVendant bad LWwhen he COAMMMied A Crime. Mens
IS the Second exsental <leroents OF exien) Crime the Other Actus
J)

——

(c)

&
")
is {,
JPRS

Ty

Rea,

feus

The requisited levels Sf Mens Kea expreSSeci Dy the adverbs Por ppsely
Knowing|\y: Fec\lessly > Nedsigenthy Cire Tecmed Copabi tity Feqpareme nf.

 
A \ook EP ARR HAR CH OT SRC DOC MRERIIS Fipd oTS2080 IEF Page HO aAaEined eutn

Where there Was Confeemity rt Laas te ke as mear as Maybe

and this was UnderStoed by The Couck ts make the Conficm

Act +e Some €Xtest only diverk or and advisory fo Bersve 1

‘The Federal Jcage to Aisreqacd State Pract ce. shat Weld Ta

View Onursely encumbec He administatton ae Abe, law oS

rk y

iS

t

q

Veod te defeat the Ends CF clostice ‘ Rebbins-—v- Staite, 88 Sul 2d
2ED lex-Crm. MEP. Soez.Orela Cre Nie Sshate 21d S43. Bd BBE W Grin.

Ae? >ood. Revieus [Ss Warranted. AN ImMesccta wt Cu -estion

OF Law Cemain as te Whethecthe Deetone @€ Chance”

Can be APP lied +e Conduct—fec LWhich Defendant was
Net Slhoun eo being Crvminatly Cutleable.

(7

 
Peseund 4) Rinses. 296. Dnciration Rivne Htodeobirerey Pyeniardse x No-BNt

Lie Ano tofiame the Saucy Minds to Coscector Closing Hreguemedt-

| rates W\ecney Covlenes Sre Etitisnecs Claims An Cescel Claims
| (Rb sbener ee +0 \hice KN Fourth Deing Records Claims .;

! APReal Court Points out thet Defense C sucasel Objected sho the Gdmission

OF both Kiec offense AL I rial, but Only Objects To the admiscie

Pepe late Only argued the OFfense @f the Zoos NO- Bill. Tris

‘a

oF Ye NO-Bil\l on APRal.Tn Habeas Cerpus \\,07,Gcound 4,7

Me

D

ground LnIaS Caised in \eial and On APRA) Through ANalyzing Tae.

feceedk this Wenocable Court will discove cthot Tal Covet ec
For he Second time. in clenyio relie— on the \hicd Ano ~Gurth ¢

 

So

Laid

treat was Properly exhausted.see Ernibit D . Federal nieuw of the
Prec<durally cefaultedt Claiens p2O\9 US. Ppp. Lexis 3} IS barred Unless
she habeas Khtiener Can demenstrate cause fecthe de Giutt anc Meta
P tSjudice as & Cesult Of alleged Vidlation of federal Law os clerasleate

that luce to Consider the claims Will resultin a fndarn ent
MWnisca triage af Suskce. Bex Coleman-v= Thompeen Koy Gs. “T22 , 1850 IAS (
Ano Stee. Clesing acy Ument(s) Over Obyech ons) by Defense Csunse(

ex |

<terte ATorney ugh elud' a9 +o dn offense 2009 that Defendant Loses

‘NO-Bil\Vas Defendant geting Away With Qnucdec and Dy NO Means

Should this ducy AMNews Oféndant te Get Awad) With Murder ag
States fecords Uoill feflect That over Ob ections ay Defense Couns
LJhen Ue looald ect Rabalive Value fece. An esSerrbial Requisite fer +

Discovery @l the. teuth is the Cortet Measurement of robative. Va
Lfocce \bese Shete me nti) Kotoever—False Had he Prebative force es
Tellame Ke \ciecs CF Fak Verdict meakiog Decision by he mera

<Stete ment thet Defendadct bas Comilled Murder AnD Get Auiay US
wt wstthouk Meakin A frue State ment That Detadant thenre Was ova
AND Were ocdant Was Fiahting fn ¢ \His] Defendant kife.

(8)

CN.
lel

me
(ue.

tthe
ded

 
Case 4:20-cv-01761_Document 1 Filed on 05/20/20 in TXSD_ Page 22 of 28
Tre law Gives te the Udioye. A Meadsvre Urhich Ke oc She Must WSe

to exclusion of his ec heg deccetion- Whether Cectain exidence -
iS SUM cient Roof State. Mevec introduced its |exriclence ciny
tangible evidence Never that the Defendant 9st away rth WMprde
Kok se Slated in his clesi ng arojveme nt Ve Upset shy ve he Esgior
of the Jury to cause Bias . States PiMWerney acl eontinausty
rade IMPrmP|er TEMarls 1M Inis overzenlovs allempge te Shoo
CefFendant as a Killer by Choice. feple -v- Kod osce So psa Grim
ReFant- Corona 55( Fed \3a¢~ (387-85 SH Cie 1911, Kedeiquee -w Stette.
BIT S.wo.2@d a9. Vex cer Hee Naty, Svvety, this ID a MISTS CC Lage
Om “ostice. IN Rak iF Denies Dee ae eof baw.

CF)

 
  
           

(around So. 2 4-20 ey O48 Fie OE Se MLCT 5 of-29.
Plaintte Centends thet Pose te the SutGciency atthe evidence
Piginkt€ contends there Loas Me evidence Vending to connect [iit x
Fe the offense Sf Murder. Ctting Jackson -v- Vicginia I part,
Merce Presence. ak the Scene of an Offense” dees net Constitute
oy if. there Was Ns Physical 2arricddence. Dna , blood Seldllec, Open Loud
tat tended “ke Connect Pai ctf The ©€fense. .No expectt
mony Ve cemticm ec enlrance. He. Stale Theory thet Plaiest
Muccdececd IHis| Beothe-. Whatse ever is ci\Vleged in The Cndicl mee
Must Re Eroven “In evidence... Here AGa1 9 Fai oti (oepends
The Jacksen ~v- Nicginia Courk Cencecning Merce Mesence. Under
the Rule oF No- evidence — U.G2- 5-14. - Due. Coscess Clause ak |5—-

 

Conviction’ Can Not” Shar Ghere there Was Ne evidence on ah
element of the Crime cin this Cause Painti€f is decucd of
Killing Paint; lprether . States C cunset atleef to Put on evidence
or eye Witness oc |xpeck Testi Mony To Co-obecute. Stales Corctention
Were 1S % Slandard fer reviews of the Suffizency OF evidence fs Whethe«
Viewing the enidence. inthe light most Favercable Te he Vecdict, cy
(ational ther ef -fack could have-Gucl the esserttial elements of 4
Sorin isc winner bene wee
\ ANZ, 2474 So ing. 0, Schlevo -v
Delo. 513 US. 2948 15 S.ck. 851, (BO Lcd. zd Bog lass Which Ts &
Procedural qateway through Which a GAtisnes must Gass te Aqve
His CHherisise barred Constitutional Claim Concideceg om its
Merits. ab 400. Loa © Schlue - yee dim the Aeolicant must Shpw
Vhark the Constitutional exroc Cesulled in the Cenviction. °G
One. usho wsas Gctually Lanecent: See Ex rls, Spencer, 337 Slus,
Dd BEA. STZ Tex. Crim ACE. Voir. Paint Rcther Contends cibsent of
No evidence Whether Metecial oc Testemontal He evident -thatt

Plaintiff Was CoV ctTed through Mece Presence ard Wis Past Conwlictis

ofthe offense EF Murder. A Godher lok af Tria\ Court's Reco rel Lill

Kefleet there, Was Aer Any NMNealecial oc <xPert ‘lestimeny nat
Corficmed thet the, Victhm was stabbed by PlainthEr.

)

C_

Lio}

 
Dy a Kate Which was Mever feud ec Seacch-Ge ce icmed €S

The Deadly Weaeen See 4212. wrekheouk bro PEG emeative Find inc]
oe V34adly Weapon Here is A No ered Cats. fr a Muarcdec Con
Closernt No exidence ke Steind an Winship 1.397 US B5s.90 Sa. (eo

2S Ligd.zd GBs, Mgnt Cemeecl A Nexus Criterion by Lohich the Validit

Gla shite Criminal Cenviction rmaust Ke tested In a tederal Nabeas
Proceeding ~ Sec Freemnen— v= ZalradmickK 425 US. UWL GT Set, USE, Of
Ed- zd S6 .7Ln “ais Prese n-k case Whece ts NO evidence that P\aieti 44
Commiled the Crime ef Morder as oFfposed fe Tansee reat esid

| Were Wagackenhinacunye tt aeunthted irre Sxermonsis Heat Bigs wichies did have
Preece. eunctu ce, ULIoundsS track Cum Ie ven been Caused by oy
| Obect lout DQevec Stated tinal <ther Wound Was Caused SeecrFe

LVN

5

Cnc

Or Sutficiert exidence Oc any enicence Lhe Livashie Couct Stkifed

AS this Ceaurt Sheuld not Whether TRhece. Lac S any ericlence_ bu
Whether there Usas SutGcienk exidence. te dustry Fy Ratisnal Kid

OF fuck te Gad Guilt beyond a Casenable Deulk& Bs ta Cre tH
Dcetine ef Themesen —v— Louisville. No- en iclence. Ole. 1S the

Le
q

Ne

Apecopriafe quide dod sheuld De Use inthis resent Cause beter.

Vis Ss) cable Court as well oo gauge tne Validity ofthis Cen
UOde r lhe Cects ne of NO- Iwidence_ Gute.

rick

 

Cet)
Ground lo) StertasoGliee cogyu Saat ee Ftesteot OBO1CO HMI REGGE Re mesg
__ faverable +e be. (NEEnce_. .
Ldhat Rttienec is Actually (éfecring heceis R+titioner Ccordtedds
that duriag frial Feceeding and in clesing Argumerct Retbodee
Contertisn bee. is Se iW ei dert tothe trral Courk Kecard|s
thatthe Foseculee Gilead te disclese of itGSem the Jocy Coal
Victiens UNstable Meate| Histeey ; Criminal histsey, oagec \SSUe
Gand That Consequently The “Sury did mek hear the Vickie Irae
hack raund before. deciding Rttioner Quilt. The Nicki PtoPensity
fo Commilfte Vielemt aets Woas CCuctal ts he Pcasecutian UO
questiondably Celevact” dnd would have been belpfit-te rtidnes
Nefense_. osecutéc Moved te suepress Such -esidence Wilnic lh was
Felevarrt +e the case te ausid a Probable Cenviction had the. Jug
been A\iesed te Kear iote the victins Mental Disstacy tod Criminal
deeds “UWihese te Say lhad—the. Jury been Codde Auiave. s© the
“leue Character Of the Victim that “The Yecdict af the Say
Ceuld have been different  Rtiti oner Filed a motion (ec discovery
but the <fate Gilet to resPpond.See Exhibit EO Brey y, Marcy lone

CO
S18 US.S3.63 S.ct. 1444, teLedizd 2IS \OGs. fettener feq vest “Fb en

 

all ewtdence. C ensttiticnalt Lacs 24g? Suegeressect br; Feesecute —
Of evidence favecable te defendawt UPEN Cequest Vieldtes Die

Rocess »Whhecre_ evidence. 1S mcttecial either, Built Be Purnish.—

rent ; WES Cecctive_ oe Cyeed Fath oc bond fartyw of FRosccaction
US. CA. Censt. Amend. Sih. QA onec lnavee Plevided Clear And Coh-
Viaci ag Exidence Lert ofthis Constitutional error, Ne faadsenable_
jurec ould Wave “Bund Ptitsner Guilty beyond a FRIAS ONG bs} eL
doubt. Rtitone Conte nds “thecl Wis Gonvictian Girece_ th, Cea
CF Hesecuteria(: misconduct. |

U2)

 
laround)? j alse 2A Ian isleacting Slew iateney grace isk FOES

Aopeleate. Agve That State is Gritty of Hosecertecial Wiiscenclucct
foe presenting Sa\se. and Misleading -€v idence .Recocd reflect State

Was ackua lly aware that officer Brain Svans told APRtiate a i

during the \wrkeecogation Video. Gficer Fuaes lied te APR Nate.
Sat the medical exanuner teSoct that the Scferelhnes on th

Comelai nant face. Were. Consistent Gort the ring ACC Natel
LUGS Wealing butthe State SHU ShawWed the litecragecion Video

 

e_

to the “Aury Neuer Qing the Sucy wsicuction that OfFicec Ubas

\yiing Ln S20 Video Hece. Is NO-Comfeasion : NO- inch oni oatiog State

Ment mor Waser any eVlidence Theat Connect ACK Nate

Mufder of his brothes Se Why Was the Video Sheuin te the Mbry
Wiece A Ce Wate S Ive One feason because We Video Shows OFF ce «

|

EVOOS Wings Not APR MNeate ANO by OCFcec Fuans lying iy Louk

breothec Ets the. Foseculée duty to podke Sure the evidence lhe

las is Authentic and teoth Fal. Stote Claim that ACKIlate fail ts

toe

\

Shous that Stficer lying Loas Mcthecial tothe APRilate Conviction

Record Clearly Slhew thet “he \otecrogation Vides Las acd mi Wee
evidence. aAAd the tury heard Officer Esxans Sfaternent Abowk the.

medical @xaminec cind the Jucy belief Officer Evans. Ceatributi
ato OPE Nett. Conviction - Material OF red Velahng Fe or foveluing ;
maver ca) Having Vagica\ Connection usth Gensequerfal fact ®) GE

Such a nature What Knowledge of the Hem Would effet A Re
decision Mailing Altecation of -the document. Constitutional kaw

To establish Due Recess Violation Based On ssote Knowing Use

OF false oc Misleading enidence. t LeReadarnt must abou evidenced.

Loas-false. 2-That evidence Was Material a. Rosecution Kaew that evide
Loas false Foc these. Rareoses Evidence is false t€ inter Alia tf is
Specific Misleading idence Impoctant -e-the. Mosecution Case
Chief and false evidence 1S Craterial only there 1S Gay (ase
Able liKeliinosd Chat tf Could lone effected Bury Verdict.
USC. Aconst Amend. |Y..

ime

lt Ng

LOT.

) og
“2bY

ed

ree

LVL

nn

 

(13)
round 8}, round 8 LefenseoGeuosednadas Kleekustidreckicimans p dae dreorksin tail Ag
_é establish Osteadant Comepeleacy tke Sfand “Uciat -
State Claim thece. is Mething tathe Cecocd te Suggest Rect
DG adant WAS tncemfPetert te Stand Trial. Defendant Contehel
Weither was there cainy Doct exPect Test mony 16 detecming
Ther Defendant was Competent ke Stand Uiat. During prectefet
Defendant tel MxGase. Coonei that he do Mek UNdecstand the
Courk Paceeding win dddctiern Defeadant Cortest Tet Veal Cov asel
did Not Cequest te Conduct an formal Paquicy Meiila\ evaluditien
Ry Cemeectency Nearing te delecmine Lohether Orendant Wasdible
te stand “Ceiat-frtee Al DeKodant have, Been Accusect st Killing
his DUI beothee«. Wiha was t-te Say thot the Defendant LUIGAS Ab
to stand “Teal here. Vids No PSY ch iertrist <xpect testi meny Noe
is there any thing in the Cecocd that ind icate Lrat Csuosel Willing
N<ss +o establish A Competency Heariag Although fecocd Coffdins
A \iler infeematien relating tes mingabog factors. Tn Support De
This Crgvuement Deleon se Crmunsel mete bone Meotion (9 Clasilng
That Deteadant Kas a Nery low T@ andthe court Should Talce
Defendant education inte Ceodsidercrtvon . Deose Counsel Own \Serel
PVONide evidence Of Wis Own deFicienk DreCocmance.. DeGnse Chunsl
Knew that DeGancla rt Leis drawing GA Merital Disablity Checlc ay
Many Years because DefSandanat Sutter Crom Schizephee nia disegder
Exhibet F There. Las Vistaally a Comelete Fastoc by OUsGaseCcuncel
+> Present and Atmue the. <vidence © O-Zadant Mental Wistor
See Obur' Rahman-v- Bert 449 FE sugg 1013 ).Olenn 19598. Fire( it if
Clear hat DeGadant Kas 4 Six YM education and A Serious

Mental Condition. [hot Defendant does Mot Tationa tly Understa nel
Ceurct oe ceeding, blind ly Accepting What he's DEINg eld Ts be)

Com pete rk to <ftand Toal a Defendant must have the CAC Hy TS
Understand the acthur- and Obyected OO the. Pesceecling Cicy inst im,

Te consult usith Counsel And Assist in Crm|Cating a defense .
Oree -v- Missouci U6 US. G2. 11, OO Set. a6.

 

I

cr

See

 

6th
Datinse CORAL WANA ERLE, SID OSAHIE EEREPE 2S incamnperes
However a \auyee is Mot entitled ts rely On his Cun he lreF abset
Defendant Mervtal Condition but instead must make a feaS enable
hovestigat ON. S<e Wreoed-~- Zalheacdoicic: 51E Gz at Jez eed Yo F Suge
at Wo. State ereceducal must be Adequate +s insure tne righty
te be tried Uihile Competent see Rte v- Cobsnson 383 US.375
S.ct $86 WS LEd 2d Bb 1995. Conatitutienat Due teecess Cequires
that “Teial Of a Accused May be Conducted Only when he is
leqa\ly ComPetent, Bishse -I- US Bo Us Abi 16 Sct YY, 100 Lei
g35 (t5¢ Detense Counset made No Alempt te have Defendant
evia\ualed Gnd Me crecect Is deveia af any enidence that Oeehce
Counsel Teek Stees to ascectain the Competency of Cefendank.,

 

(tS |

6
